UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 0-126213 ROOMLINX, INC. (Exact Name of registrant as specified in its charter) Nevada 83-0401552 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 433 Hackensack Avenue, 6th Floor, Hackensack, New Jersey 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone Number, including area code: (201)968-9797 N/A (Former name, Former address and Former fiscal year if changed since last report) Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of November 27, 2015 the issuer had 135,741,571 outstanding shares of Common Stock Table of Contents TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets – March 31, 2015 (unaudited) andDecember 31, 2014 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statements of Changes in Deficit for the three months ended March 31, 2015 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 to 33 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II.OTHER INFORMATION 44 Item 1. Legal Proceedings 44 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 47 Signatures 48 - 2 - Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Roomlinx Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of March 31, 2015 and December 31, 2014 March 31, 2015 December 31, 2014 (unaudited) Assets Current assets Cash $ $ Accounts receivable, net Leases receivable, current portion - Prepaid expenses and deferred cost Equipment purchased for resale Other current assets Total current assets Property, equipment and software, net Intangible assets, net Goodwill Security deposits Other assets Total Assets $ $ Liabilities and Deficit Current liabilities Accounts payable $ $ Line of credit, net of debt discount, current portion - Customer deposits - Current maturities of notes payable, related party Accrued expenses Leases payable Note payable and other obligations, current portion - Deferred revenue and customer prepayments Other current liabilities - Current liabilities of discontinued operations Total current liabilities Non-current liabilities Line of credit, net of debt discount, less current portion - Long-term portion of notes payable, related party Note payable and other obligations, less current portion - Non-current lease obligations Other non-current liabilities - Nonconvertible Series A prefered stock, related party 10 10 Total non-current liabilities Total liabilities Commitments and contingencies - - Roomlinx, Inc. stockholders' deficit Preferred stock, par value $0.20 per share, 5,000,000 shares authorized: Class A - 720,000and nil shares authorized, issued and outstanding (liquidation preference of $144,000 at March 31, 2015 and December 31, 2014) - Preferred stock, par value $0.01 per share, 10,000,000 shares authorized and 1,010 shares designated and outstanding at March 31, 2015 and December 31, 2014 Series A preferred stock, par value $0.01 per share, 1,000 shares designated, 1,000 shares issued and outstanding at March 31, 2015 and December 31, 2014 - - Series B preferred stock, par value $0.01 per share, 10 shares designated, 10 shares issued and outstanding at March 31, 2015 and December 31, 2014 - - Common stock, par value $0.001 per share, 400,000,000 shares authorized, 135,040,720 and 115,282,137 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total Roomlinx, Inc. stockholders' deficit ) ) Non-controlling interest ) - Total deficit ) ) Total Liabilities and Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 3 - Table of Contents Roomlinx Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the three months ended March 31, 2015 and 2014 (unaudited) Revenues $ $ Cost of sales, excluding depreciation and amortization which is included in selling, general and administrative expense Gross margin Operating Expenses Selling, general and administrative expense Impairment of goodwill - Total operating Expenses Operating loss ) ) Other (expense) income Interest expense, net ) ) Other income, net Total other (expense) income ) ) Loss from continuing operations before income taxes ) ) Income tax expense (benefit) - - Loss from continuing operations ) ) Loss from discontinued operations, net of tax - ) Net loss ) ) Net loss attributable to the non-controlling interest - Net loss attributable to the Company ) ) Less: Dividends on preferred stock Net loss attributable to common shareholders $ ) $ ) Loss per share Basic and diluted loss per common share from Continuing operations, attributable to commons shareholders $ ) $ ) Discontinued operations, attributable to commons shareholders - ) Net loss attributable to common shareholders $ ) $ ) Weighted average number of common shares outstanding Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 4 - Table of Contents Roomlinx Inc. and Subsidiaries Condensed Consolidated Statements of Changes in Deficit For the three months ended March 31, 2015 (unaudited) Class A Series A Series B Additional Total Preferred Stock Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Non-Contolling Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Interest Deficit Balance at December 31, 2014 - As adjusted for stock reverse split and recapitalization - $
